Title: To John Adams from Addenet de Maison Rouge, 24 January 1783
From: Rouge, Addenet de Maison
To: Adams, John


Monsieur
Paris ce 24 janvier 1783

je me propose d’aller à Versailles dans Le Cours de la semaine prochaine. je Chercherai de nouveau la traduction des Prior Documents que je n’ai point trouvée chés Mr Pissot. je m’émpresserai de vous La remettre aussitôt que je me la serai procurée. je vous Prie d’être persuadé du desir que j’aurai toujours de Concourir à vos vues; et je m’éstimerai heureux de pouvoir par là meriter votre Confiance.
Je Suis avec un Profond respect / Monsieur / Votre très humble et / très obéissant serviteur
Addenet D M R

 
Translation
Sir
Paris, 24 January 1783

I propose going to Versailles at some point next week. I shall make another search for the translation of “Prior Documents,” which I did not find at Mr. Pissot’s. I shall hasten to send it to you as soon as I have obtained a copy. I pray that you will be persuaded of the desire that I have always to concur with your views and shall consider myself happy if I can thus deserve your trust.
I am with profound respect, sir, your very humble and very obedient servant
Addenet D M R

